EXHIBIT 10.i.f.

 

SUPPLEMENTAL INDENTURE

 

This Supplemental Indenture (this “Supplemental Indenture”), dated as of January
4, 2005, is by and among Mosaic Global Holdings Inc. (formerly known as IMC
Global Inc.), a Delaware corporation (the “Company”), The Mosaic Company, a
Delaware corporation (“Mosaic”), Mosaic Fertilizer, LLC, a Delaware limited
liability company (“Mosaic Fertilizer”), Mosaic Crop Nutrition, LLC, a Delaware
limited liability company (“Mosaic Crop Nutrition”), and The Bank of New York, a
New York banking corporation, as trustee under the Original Indenture referred
to below (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture dated as of August 1, 1998 (as amended and supplemented from time to
time, the “Original Indenture”) providing for the issuance of senior debt
securities of the Company in series;

 

WHEREAS, pursuant to the Original Indenture, the Company has issued heretofore
$100,000,000 aggregate principal amount of 7.375% Debentures due 2018 (the
“Existing Securities”), of which an aggregate principal amount of $90,000,000
are outstanding as of the date hereof;

 

WHEREAS, the Company has solicited consents from Holders of the Existing
Securities to certain amendments (the “Amendments”) to the Original Indenture
and the Existing Securities, which are set forth in this Supplemental Indenture;

 

WHEREAS, the Company has received the written consent to the Amendments from
Holders of a majority of the principal amount outstanding of the Existing
Securities;

 

WHEREAS, on the Operative Date (as defined below) (but not prior thereto), the
Amendments shall become and remain operative;

 

WHEREAS, in connection with the Amendments, on the Operative Date, Mosaic,
Mosaic Fertilizer and Mosaic Crop Nutrition will fully and unconditionally
guarantee all of the Company’s obligations under the Existing Securities and the
Original Indenture on the terms and conditions set forth herein; and

 

WHEREAS, pursuant to Section 9.6 of the Original Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto mutually covenant and agree for the equal and ratable benefit of the
Holders of the Existing Securities as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1. Definitions.

 

The Original Indenture together with this Supplemental Indenture are hereinafter
sometimes collectively referred to as the “Indenture.” For the avoidance of
doubt, references to any “Section” of the “Indenture” refer to such Section of
the Original Indenture as supplemented and amended by this Supplemental
Indenture. All capitalized terms which are used herein and not otherwise defined
herein are defined in the Original Indenture and are used herein with the same
meanings as in the Original Indenture. If a capitalized term is defined in the
Original Indenture and this Supplemental Indenture, the definition in this
Supplemental Indenture shall apply to the Indenture and the Existing Securities.

 

Section 1.1 of the Original Indenture shall be amended to insert alphabetically
therein the following defined terms:

 

“Affiliate Guarantor” shall have the meaning given to such term in the
High-Yield Indentures.

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such person, and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Guarantor” shall mean (i) each of Mosaic, Mosaic Fertilizer and Mosaic Crop
Nutrition and (ii) each other Person that issues a Note Guarantee under Article
XIV, in each case, so long as the Note Guarantee of such Person is in full force
and effect.

 

“High-Yield Indentures” shall mean, collectively, (i) the Indenture, dated as of
August 1, 2003, among the Company, the Guarantors named therein and BNY Midwest
Trust Company, as trustee, with respect to the Company’s 10.875% Senior Notes
due 2013 (the “2013 Indenture”), (ii) the Indenture, dated as of May 17, 2001,
among the Company, the Guarantors named therein and The Bank of New York, as
trustee, with respect to the Company’s 10.875% Senior Notes due 2008 (the “2008
Indenture”) and (iii) the Indenture, dated as of May 17, 2001, among the
Company, the Guarantors named therein and The Bank of New York, as trustee, with
respect to the Company’s 11.250% Senior Notes due 2011 (the “2011 Indenture”),
in each case as amended, restated or supplemented from time to time.

 

“High-Yield Notes” shall mean, collectively, (i) the 11.250% Senior Notes due
2011 of the Company issued under the 2011 Indenture, (ii) the 10.875%

 

2



--------------------------------------------------------------------------------

Senior Notes due 2008 of the Company issued under the 2008 Indenture and (iii)
the 10.875% Senior Notes due 2013 of the Company issued under the 2013
Indenture.

 

“Mosaic” shall mean The Mosaic Company, a Delaware corporation, and any
successor thereto.

 

“Mosaic Crop Nutrition” shall mean Mosaic Crop Nutrition, LLC, a limited
liability company organized under the laws of Delaware, and any successor
thereto.

 

“Mosaic Fertilizer” shall mean Mosaic Fertilizer, LLC, a limited liability
company organized under the laws of Delaware, and any successor thereto.

 

“Note Guarantee” shall mean a guarantee of the Existing Securities issued by a
Guarantor under Article XIV.

 

“Operative Date” shall mean the date the amendments set forth in the
Supplemental Indenture dated as of January 4, 2005 to this Indenture become
operative.

 

“Phosphates Business” shall mean the PhosFeed business segment as such term is
used within the meaning of the Company’s consolidated financial statements for
the year ended December 31, 2003.

 

“Phosphates Combination Transaction” shall mean any one or more transactions or
series of related transactions involving (i) the sale, lease, conveyance,
contribution and/or other transfer (a “contribution”) of assets or Capital Stock
comprising all or any portion of the Phosphates Business to an entity formed or
to be formed (such entity, the “Phosphates Holding Company” and, together with
its Subsidiaries, the “Phosphates Entities”) by the Company or a Subsidiary
thereof and/or Mosaic or a Subsidiary thereof and/or (ii) the merger or
consolidation of a Subsidiary of the Company comprising all or any portion of
the Phosphates Business with or into any Phosphates Entity, provided that:

 

(a) the Company and its Subsidiaries, taken as a whole, shall receive
consideration at the time of such contribution, merger or consolidation equal to
not less than the fair market value of the assets or Capital Stock so
contributed or the fair market value of the assets of the Subsidiary of the
Company so merged or consolidated, as the case may be, as reasonably determined
in good faith by the Board of Directors of the Company; and

 

(b) the Company and its Subsidiaries, taken as a whole, shall at all times have
voting and dividend participation and other equivalent rights in the Phosphates
Entities (and its other investments therein shall be) equivalent in all respects
(as reasonably determined in good faith by the Board of Directors of the
Company) to the voting and dividend participation and other equivalent rights
and other investments therein of

 

3



--------------------------------------------------------------------------------

Mosaic and its Subsidiaries (other than the Company and its Subsidiaries) (or
any successor to Mosaic’s and its Subsidiaries’ interest in the Phosphates
Entities), after taking into account the pro rata portion of assets of the
Phosphates Entities contributed by the Company and its Subsidiaries, on the one
hand, and Mosaic and its Subsidiaries (other than the Company and its
Subsidiaries), on the other.

 

“Phosphates Entities” shall have the meaning set forth in the definition of
“Phosphates Combination Transaction.”

 

“Phosphates Holding Company” shall have the meaning set forth in the definition
of “Phosphates Combination Transaction.”

 

“Registered Existing Security” shall mean any Existing Debt Security registered
on the books of the registrar kept for that purpose in accordance with the terms
of this Indenture.

 

“2008 Indenture” shall have the meaning set forth in the definition of
“High-Yield Indentures.”

 

“2011 Indenture” shall have the meaning set forth in the definition of
“High-Yield Indentures.”

 

“2013 Indenture” shall have the meaning set forth in the definition of
“High-Yield Indentures.”

 

Article II

 

COVENANTS

 

For purposes of the Existing Securities, Section 4.4 of the Original Indenture
shall be amended and restated in its entirety as follows:

 

“Section 4.4 Commission Reports; Reports to Trustee; Reports to Holders.

 

Subject to the last paragraph of this Section 4.4, so long as any Existing
Securities remain outstanding, the Company will:

 

(a) file with the Trustee, within 15 days after Mosaic is required to file the
same with the Commission, copies of the annual reports and of the information,
documents and other reports which Mosaic may be required to file with the
Commission pursuant to Section 13 or Section 15(d) of the Exchange Act (or
copies of such portions thereof as may be prescribed by the Commission by rules
and regulations); or, if Mosaic is not required to file with the Commission
information, documents or reports pursuant to either Section 13 or Section 15(d)
of the Exchange Act, then the Company will file with the Trustee and mail to the

 

4



--------------------------------------------------------------------------------

Holders of the Existing Securities, as the names and addresses of such Holders
appear upon the register of Securities, (i) annual reports containing the
information relating to Mosaic required by the Exchange Act to be contained in
an Annual Report on Form 10-K, (ii) quarterly reports containing the information
relating to Mosaic required by the Exchange Act to be contained in a Quarterly
Report on Form 10-Q and (iii) promptly after the occurrence of an event required
to be therein reported, such other reports containing information relating to
Mosaic required by the Exchange Act to be contained in a Current Report on Form
8-K;

 

(b) file with the Trustee and the Commission, in accordance with the rules and
regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Company
with the conditions and covenants provided for in this Indenture as may be
required by such rules and regulations, including, in the case of annual
reports, if required by such rules and regulations, certificates or opinions of
independent public accountants, conforming to the requirements of Sections 13.4
and 13.5, as to compliance with conditions or covenants, compliance with which
is subject to verification by accountants; and

 

(c) mail to the Holders of the Registered Existing Securities, as the names and
addresses of such Holders appear upon the register of Securities, in the manner
and to the extent provided in Section 7.6, such additional summaries of any
information, documents and reports required to be filed with the Trustee
pursuant to the provisions of paragraphs (a) and (b) of this Section 4.4 as may
be required to be provided to such Holders by the rules and regulations of the
Commission under the provisions of the TIA.

 

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 

After such time as Mosaic is released from its Note Guarantee pursuant to
Section 14.5 of this Indenture as a result of its being released as an Affiliate
Guarantor of the High-Yield Notes pursuant to Section 10.05(v) of the High-Yield
Indentures in connection with a change of control of the Company, the
information, documents and reports to be furnished and filed pursuant to this
Section 4.4 shall be information, documents and reports with respect to the
Company and there shall be no requirement to furnish or file any such
information, documents and reports with respect to Mosaic.”

 

5



--------------------------------------------------------------------------------

Article III

 

SUCCESSORS

 

For purposes of the Existing Securities, Section 5.1 of the Original Indenture
shall be amended by adding the following paragraph to the end of such Section:

 

“Notwithstanding the foregoing, for purposes of this Section 5.1, any sale,
lease, conveyance or other disposition of all or any portion of the assets or
Capital Stock comprising the Phosphates Business pursuant to a Phosphates
Combination Transaction shall not be deemed to be a sale, lease, conveyance or
other disposition of all or substantially all of the assets of the Company.”

 

Article IV

 

GUARANTEE OF EXISTING SECURITIES

 

For purposes of the Existing Securities, the Original Indenture shall be amended
to include the following Article XIV:

 

“ARTICLE XIV

 

GUARANTEE OF EXISTING SECURITIES

 

Section 14.1 Note Guarantee.

 

Subject to the provisions of this Article XIV, the Guarantors, by execution of
this Indenture, jointly and severally, guarantee to each Holder of the Existing
Securities (i) the due and punctual payment of the principal of and interest on
each Existing Security, when and as the same shall become due and payable,
whether at maturity, by acceleration or otherwise, the due and punctual payment
of interest on the overdue principal of and interest on the Existing Securities,
to the extent lawful, and the due and punctual payment of all other obligations
and due and punctual performance of all obligations of the Company to the
Holders of the Existing Securities or the Trustee all in accordance with the
terms of such Existing Security and this Indenture, and (ii) in the case of any
extension of time of payment or renewal of any Existing Securities or any of
such other obligations, that the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, at stated
maturity, by acceleration or otherwise. Each Guarantor, by execution of this
Indenture, agrees that its obligations hereunder shall be absolute and
unconditional, irrespective of, and shall be unaffected by, any invalidity,
irregularity or unenforceability of any such Existing Security or this
Indenture, any failure to enforce the provisions of any such Existing Security
or this Indenture, any waiver, modification or indulgence granted to the Company
with respect thereto by the Holder of such Existing Security, or any other
circumstances which may otherwise constitute a legal or equitable discharge of a
surety or such Guarantor.

 

6



--------------------------------------------------------------------------------

Each Guarantor hereby waives diligence, presentment, demand for payment, filing
of claims with a court in the event of merger or bankruptcy of the Company, any
right to require a proceeding first against the Company, protest or notice with
respect to any such Existing Security or the Indebtedness evidenced thereby and
all demands whatsoever, and covenants that this Note Guarantee will not be
discharged as to any such Existing Security except by payment in full of the
principal thereof and interest thereon. Each Guarantor hereby agrees that, as
between such Guarantor, on the one hand, and the Holders of the Existing
Securities and the Trustee, on the other hand, (i) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article VI
hereof for the purposes of this Note Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such obligations as provided in Article VI hereof, such
obligations (whether or not due and payable) shall forthwith become due and
payable by each Guarantor for the purpose of this Note Guarantee.

 

The Guarantors shall have the right to seek contribution from any non-paying
Guarantor so long as the exercise of such right does not impair the rights of
any Holder of the Existing Securities under the Note Guarantees.

 

If an officer of a Guarantor whose signature is on this Indenture or any
supplemental indenture entered into in accordance with Section 14.4 no longer
holds that office at any time following the execution thereof, such Guarantor’s
Note Guarantee shall be valid nevertheless.

 

Section 14.2 Execution and Delivery of Note Guarantee.

 

To further evidence the Note Guarantee set forth in Section 14.1, each Guarantor
hereby agrees that a notation of such Note Guarantee, substantially in the form
included in Exhibit B hereto, shall be endorsed on each Existing Security
authenticated and delivered by the Trustee and such Note Guarantee shall be
executed by either manual or facsimile signature of an officer or an officer of
a general partner, as the case may be, of each Guarantor. The validity and
enforceability of any Note Guarantee shall not be affected by the fact that it
is not affixed to any particular Existing Security.

 

Each of the Guarantors hereby agrees that its Note Guarantee set forth in
Section 14.1 shall remain in full force and effect notwithstanding any failure
to endorse on each Existing Security a notation of such Note Guarantee.

 

If an officer of a Guarantor whose signature is on a Note Guarantee no longer
holds that office at the time the Trustee authenticates the Existing Security on
which such Note Guarantee is endorsed or at any time thereafter, such
Guarantor’s Note Guarantee of such Existing Security shall be valid
nevertheless.

 

7



--------------------------------------------------------------------------------

The delivery of any Existing Security by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of any Note Guarantee set forth
in this Indenture on behalf of the Guarantor.

 

Section 14.3 Limitation of Note Guarantee.

 

The obligations of each Guarantor are limited to the maximum amount as will,
after giving effect to all other contingent and fixed liabilities of such
Guarantor and after giving effect to any collections from or payments made by or
on behalf of any other Guarantor in respect of the obligations of such other
Guarantor under its Note Guarantee or pursuant to its contribution obligations
under this Indenture, result in the obligations of such Guarantor under its Note
Guarantee not constituting a fraudulent conveyance or fraudulent transfer under
federal or state law.

 

Section 14.4 Additional Guarantors.

 

The Company covenants and agrees that it shall cause any Person who becomes an
Affiliate Guarantor of any of the High-Yield Notes pursuant to the terms of the
High-Yield Indentures to become a Guarantor of the Existing Securities by
executing a supplemental indenture to this Indenture and delivering any other
documentation requested by the Trustee, in each case, satisfactory in form and
substance to the Trustee, pursuant to which such Person guarantees, jointly and
severally with all other Guarantors, all of the Company’s obligations under the
Existing Securities and this Indenture in accordance with this Article XIV, with
the same effect and to the same extent as if such Person had been named herein
as a Guarantor. The Company shall deliver to the Trustee an Opinion of Counsel
that such supplemental indenture has been duly authorized, executed and
delivered by such Person and, subject to customary exceptions, constitutes a
valid and legally binding and enforceable obligation of such Person.

 

Section 14.5 Release of Guarantors.

 

The Note Guarantee of any Guarantor will be automatically and unconditionally
released and discharged when such Guarantor’s guarantee of the High-Yield Notes
is released and discharged in accordance with the terms of each of the
High-Yield Indentures (except to the extent such guarantee of such High-Yield
Notes is released and discharged as a result of payment in full of such
High-Yield Notes or pursuant to a “Legal Defeasance” under the High-Yield
Indentures, in which case such Note Guarantee of such Guarantor shall not be
released and discharged). In each such case, the Company shall deliver to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
all conditions precedent herein provided for relating to such release have been
complied with and that such release is authorized and permitted hereunder.

 

The Trustee shall execute any documents reasonably requested by the Company or a
Guarantor in order to evidence the release of such Guarantor from its
obligations under its Note Guarantee under this Article XIV.

 

8



--------------------------------------------------------------------------------

Section 14.6 Waiver of Subrogation.

 

Each Guarantor hereby irrevocably waives any claim or other rights which it may
now or hereafter acquire against the Company that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under its
Note Guarantee and this Indenture, including, without limitation, any right of
subrogation, reimbursement, exoneration, indemnification, and any right to
participate in any claim or remedy of any Holder of Existing Securities against
the Company, whether or not such claim, remedy or right arises in equity, or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Company, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment on account of such claim
or other rights. If any amount shall be paid to any Guarantor in violation of
the preceding sentence and the Existing Securities shall not have been paid in
full, such amount shall have been deemed to have been paid to such Guarantor for
the benefit of, and held in trust for the benefit of, the Holders of the
Existing Securities, and shall forthwith be paid to the Trustee for the benefit
of such Holders to be credited and applied upon the Existing Securities, whether
matured or unmatured, in accordance with the terms of this Indenture. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Indenture and that the waiver
set forth in this Section 14.6 is knowingly made in contemplation of such
benefits.

 

Section 14.7 Notice to Trustee.

 

The Company or any Guarantor shall give prompt written notice to the Trustee of
any fact known to the Company or any such Guarantor which would prohibit the
making of any payment to or by the Trustee at the Corporate Trust Office of the
Trustee in respect of the Note Guarantees. Notwithstanding the provisions of
this Article XIV or any other provision of this Indenture, the Trustee shall not
be charged with knowledge of the existence of any facts which would prohibit the
making of any payment to or by the Trustee in respect of the Note Guarantees,
unless and until the Trustee shall have received written notice thereof from the
Company no later than one Business Day prior to such payment; and, prior to the
receipt of any such written notice, the Trustee, subject to the provisions of
this Section 14.7, and subject to the provisions of Sections 7.1 and 7.2 hereof,
shall be entitled in all respects to assume that no such facts exist; provided,
however, that if the Trustee shall not have received the notice referred to in
this Section 14.7 at least one Business Day prior to the date upon which by the
terms hereof any such payment may become payable for any purpose under this
Indenture (including, without limitation, the payment of the principal of,
premium, if any, or interest on any Existing Security), then, anything herein
contained to the contrary notwithstanding, the Trustee shall have full power and
authority to receive such money and to apply the same to the purpose for which
such money was received and shall not be affected by any notice to the contrary
which may be received by it less than one Business Day prior to such date.”

 

9



--------------------------------------------------------------------------------

Article V

 

NOTATION ON EXISTING SECURITIES

 

Pursuant to Section 9.5 of the Original Indenture, the Trustee is authorized and
instructed to make the following notation on the Existing Securities on the
Operative Date:

 

“The Debentures will be entitled to the benefits of certain Note Guarantees made
for the benefit of the Holders thereof. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the Holders
of the Debentures.”

 

Article VI

 

MISCELLANEOUS

 

Section 6.1. Effect of Supplemental Indenture; Effectiveness and Operation.

 

(a) This Supplemental Indenture shall be effective upon execution hereof by the
Issuer, Mosaic, Mosaic Fertilizer, Mosaic Crop Nutrition and the Trustee, but
the Amendments to the Original Indenture as set forth in this Supplemental
Indenture and the Note Guarantees of Mosaic, Mosaic Fertilizer and Mosaic Crop
Nutrition shall not become operative until the Officers’ Certificate set forth
in Exhibit A hereto has been executed and delivered to the Trustee.

 

(b) This Supplemental Indenture is a supplemental indenture within the meaning
of Section 9.2 of the Original Indenture, and the Original Indenture shall be
read together with this Supplemental Indenture and shall have the same effect
over the Existing Securities, in the same manner as if the provisions of the
Original Indenture and this Supplemental Indenture were contained in the same
instrument.

 

(c) In all other respects, the Original Indenture is confirmed by the parties
hereto as supplemented by the terms of this Supplemental Indenture.

 

(d) Subject to 6.2 of this Supplemental Indenture, in the event that there is a
conflict or inconsistency between the Original Indenture and this Supplemental
Indenture, the provisions of this Supplemental Indenture shall control.

 

Section 6.2. Trust Indenture Act Controls.

 

If any provision of this Supplemental Indenture limits, qualifies or conflicts
with another provision which is required to be included in this Supplemental
Indenture by the TIA, the required provision shall control. If any provision of
this Supplemental Indenture modifies any TIA provision that may be so modified,
such TIA provision shall be deemed to apply to this Supplemental Indenture as so
modified. If any provision of this Supplemental Indenture excludes any TIA
provision that may be so excluded, such TIA provision shall be excluded from
this Supplemental Indenture.

 

10



--------------------------------------------------------------------------------

Section 6.3. Application of Amendments.

 

The amendments to the Original Indenture set forth in this Supplemental
Indenture shall apply only to the Existing Securities except to the extent
specifically made applicable to any other series of Securities by a Board
Resolution or in a supplemental indenture establishing such series of Securities
as provided for in Section 2.1 of the Original Indenture.

 

Section 6.4. Agreement to Guarantee.

 

Each of Mosaic, Mosaic Fertilizer and Mosaic Crop Nutrition hereby agree as of
the Operative Date to become subject to the terms of the Indenture as a
Guarantor and shall be bound as of the Operative Date by the terms of the
Indenture as they relate to their respective Note Guarantee. To further evidence
such Note Guarantees, each of Mosaic, Mosaic Fertilizer, and Mosaic Crop
Nutrition shall execute and deliver to the Trustee in accordance with Section
14.2 of the Original Indenture (as supplemented by this Supplemental Indenture)
a notation of such Note Guarantee, substantially in the form included as Exhibit
B to this Supplemental Indenture.

 

Section 6.5. No Recourse Against Others.

 

No past, present or future director, officer, employee, incorporator,
stockholder or agent of any Guarantor, as such, shall have any liability for any
obligations of the Company or any Guarantor, or their respective successors,
under the Existing Securities, any Note Guarantees, the Indenture or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Upon execution of this Supplemental
Indenture, each Holder of the Existing Securities waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Note Guarantees.

 

Section 6.6. GOVERNING LAW.

 

THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.

 

Section 6.7. Counterparts.

 

The parties may sign any number of copies of this Supplemental Indenture. Each
signed copy shall be an original, but all of them together represent the same
agreement.

 

Section 6.8. Successors.

 

All agreements of the Company and the Guarantors in this Supplemental Indenture
shall bind their respective successors. All agreements of the Trustee in this
Supplemental Indenture shall bind its successors.

 

11



--------------------------------------------------------------------------------

Section 6.9. Severability.

 

In case any provision in this Supplemental Indenture shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 6.10. Effect of Headings.

 

The headings of the Articles and Sections of this Supplemental Indenture have
been inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.

 

Section 6.11. Trustee.

 

The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Supplemental Indenture or for or in
respect of the recitals contained herein, all of which recitals are made solely
by the Company and the Guarantors.

 

*****

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

MOSAIC GLOBAL HOLDINGS INC.

By:

 

/s/ Richard L. Mack

--------------------------------------------------------------------------------

   

Name: Richard L. Mack

   

Title:   Vice President and Secretary

THE MOSAIC COMPANY,

as Guarantor

By:

 

/s/ Richard L. Mack

--------------------------------------------------------------------------------

   

Name: Richard L. Mack

    Title:   Senior Vice President, General Counsel and Corporate Secretary

MOSAIC FERTILIZER, LLC,

as Guarantor

By:

 

/s/ Richard L. Mack

--------------------------------------------------------------------------------

   

Name: Richard L. Mack

   

Title:   Vice President

MOSAIC CROP NUTRITION, LLC,

as Guarantor

By:

 

/s/ Richard L. Mack

--------------------------------------------------------------------------------

   

Name: Richard L. Mack

   

Title:   Vice President

THE BANK OF NEW YORK, as Trustee

By:

 

/s/ Remo J. Reale

--------------------------------------------------------------------------------

   

Name: Remo J. Reale

   

Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

OFFICERS’ CERTIFICATE

 

Reference is made to that certain Supplemental Indenture (the “Supplemental
Indenture”) dated as of                     ,              among Mosaic Global
Holdings Inc. (formerly known as IMC Global Inc.) (the “Company”), The Mosaic
Company, Mosaic Fertilizer, LLC, Mosaic Crop Nutrition, LLC and The Bank of New
York, as Trustee, to the Indenture (such Indenture, as supplemented or amended
from time to time, the “Indenture”) dated as of August 1, 1998 between the
Company and The Bank of New York, as Trustee, relating to the Company’s 7.375%
Debentures due 2018. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Indenture.

 

The undersigned, [            ], the [            ] of the Company, and
[            ], the [            ] of the Company, hereby certify that the
Operative Date has occurred as of the date hereof.

 

IN WITNESS WHEREOF, we have hereunto signed our names on this [            ] day
of                     ,             .

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

GUARANTEES

 

Each of the undersigned (each a “Guarantor” and collectively, if more than one,
the “Guarantors”) hereby jointly and severally unconditionally guarantees, to
the extent set forth in the Indenture dated as of August 1, 1998, by and between
Mosaic Global Holdings Inc. (formerly known as IMC Global Inc.), as Issuer, and
The Bank of New York, as Trustee, (as amended, restated or supplemented from
time to time, the “Indenture”), insofar as the Indenture relates to the Issuer’s
7.375% Debentures due 2018 (the “Securities”) and subject to the provisions of
the Indenture, (a) the due and punctual payment of the principal of, and
premium, if any, and interest on the Securities, when and as the same shall
become due and payable, whether at maturity, by acceleration or otherwise, the
due and punctual payment of interest on overdue principal of, and premium and,
to the extent permitted by law, interest, and the due and punctual performance
of all other obligations of the Issuer to the Holders of the Securities or the
Trustee, all in accordance with the terms set forth in Article XIV of the
Indenture, and (b) in case of any extension of time of payment or renewal of the
Securities or any of such other obligations, that the same will be promptly paid
in full when due or performed in accordance with the terms of the extension or
renewal, whether at stated maturity, by acceleration or otherwise.

 

The obligations of each Guarantor to the Holders of the Securities and to the
Trustee pursuant to this Guarantee and the Indenture are expressly set forth in
Article XIV of the Indenture, and reference is hereby made to the Indenture for
the precise terms and limitations of this Guarantee.

 

[Signatures on Following Pages]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guarantee to be
signed by a duly authorized officer.

 

[Guarantor]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

B-2